Citation Nr: 1110404	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for joint pain, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel








INTRODUCTION

The Veteran served on active duty for training from June to November 1991, had active duty with the United States Army from May 1992 to June 1993, and with the United States Army and Army National Guard from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claim for joint pain.  

Also denied in the June 2006 rating decision was a service connection claim for digestive issues.  In a January 2009 rating decision, service connection was established for a digestive disorder, characterized as gastroesophageal reflux disease (GERD).  Accordingly, that claim has been fully resolved and is no longer in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.

2.  A clinical diagnosis of lateral epicodylitis of the right elbow is of record; however, the evidence of record does not show that that such condition was  incurred or aggravated during or as a result of active service.

3.  The evidence of record does not show that the Veteran has a disability characterized by joint pain of the left elbow and hips due to service or an undiagnosed illness.





CONCLUSION OF LAW

Joint pain of the elbows and hips was not incurred in or aggravated by active service and is not a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for joint pain in a letter dated in December 2005 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  A June 2007 Statement of the Case (SOC) also provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statement of the Case (SOC) issued in January 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs), copious VA medical records and Vet Center records.  In addition, VA examinations were conducted in April 2006 and August 2008 and there have been no contentions made by the Veteran or his representative to the effect that they were in any way inadequate for purposes of the adjudication of the service connection claim.  



Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for joint pain, as well as separate claims for knee and back pain in December 2005.  His DD 214s reflect service with the United States Army from May 1992 to June 1993, and with the United States Army and Army National Guard from August 2004 to January 2006.  Verified service in Kuwait/Iraq from January to December 2005 is shown.  The record reflects that the Veteran received The Army Commendation Medal for meritorious service from January to August 2005, during which time the Veteran was recognized for his skills as a gunner for a scout platoon during combat operations.  

STRs from the Veteran's period of service from May 1992 to June 1993 are negative for any complaints of joint pain.  The March 1993 examination report reflected that there were no musculoskeletal abnormalities.  

STRs from the Veteran's period of service from August 2004 to January 2006 (with verified active duty from January to December 2005) include an October 2003 examination report reflected that there were no musculoskeletal abnormalities and that the Veteran denied having swollen or painful joints.  In June 2005, the Veteran was seen for complaints of knee and back pain.  In November 2005, the Veteran was treated for a small scrape of the right arm resulting from an IED explosion, assessed as abrasions and bruising of the right arm.  A deployment examination report of November 2005 reflects that the Veteran reported having swollen, stiff or painful joints during deployment, but not on examination.  

When seen by VA in March 2006, the Veteran complained of back and joint pain affecting the knees and shoulders.  There were no complaints made relating to the elbows or hips.  The impressions included arthalgia and myalgia.  

A VA general medical examination was conducted in April 2006, at which time the Veteran had some general complaints of bilateral knee and back conditions, but no pertinent clinical findings involving the musculoskeletal system were made or diagnosed.   

A VA examination of the joints was also conducted in April 2006 and the claims folder was reviewed.  The Veteran gave history of knee pain and of several knee injuries dating to the fall of 2004 while he was in service.  The Veteran failed to complain of any symptoms, to include pain, involving the elbows or hips.  On examination, the Veteran complained of knee pain and giving way.  The Veteran also have a history of a right ankle injury occurring in June 2005 at which time he reportedly turned his ankle coming out of a Humvee.  The Veteran complained of constant ankle pain and reported that he wore a brace.  Patellofemoral syndrome of the knee was diagnosed and the examiner noted that decreased motion of the knees and right ankle were shown.  

The spine was also evaluated by VA in April 2006.  The Veteran reported having back pain while serving in Iraq and complained of chronic subsequent pain.  Lumbar strain was diagnosed. 

VA records reflect that arthralgia of the knees was diagnosed in September 2006 and that chondromalacia was diagnosed in October 2006.  The Veteran was seen by orthopedics in February 2007 at which time he was advised this his knee pain was likely due to early chondromalacia.  



By rating action of June 2007, service connection was established for lumbar strain and for patellofemoral syndrome of both knees.  

In a statement provided in July 2007, the Veteran complained of constant joint pain in the area of the elbows, knees and hips.  

A July 2007 VA record shows that the Veteran was seen for complaints of left elbow pain, giving a history of an old injury.  X-ray films were unremarkable.  

A VA examination was conducted in August 2008.  The Veteran gave a history of hip and elbow pain beginning in August 2004 and also indicated that he sustained a shrapnel wound of the right arm.  The examiner confirmed that STRs dated in November 2005 mention a right arm scrape due to a shrapnel wound caused by an IED explosion.  The Veteran complained of right elbow pain as well as left elbow pain, which he also believed may have been related to the IED explosion.  The Veteran also reported having hip pain of unknown origin (although not present on examination), as well as right ankle pain which he believed was attributable to a sprain injury sustained in service.  Impressions of: lateral epicodylitis of the right elbow with unremarkable X-ray films; no objective evidence of left elbow impairment and negative X-ray films; and status post right ankle sprain with minimal generative changes shown on X-ray films, were made.  The examiner further commented that no definite residuals of a right arm shrapnel wound were shown and opined that because of this, it was less likely than not that the lateral epicodylitis was related to the shrapnel wound.

By rating action of January 2009, service connection was established for traumatic arthritis, status post right ankle sprain.   

Analysis

The Veteran maintains that he has suffered from joint pain since his second period of service and maintains that these symptoms are manifestations of an undiagnosed illness associated with his service in Southwest Asia.  Verified service in Kuwait/Iraq from January to December 2005 is shown.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic diseases, to include arthritis, if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for (1) a Persian Gulf Veteran who (2) exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 2006); 38 C.F.R. § 3.317(a)(1).  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi- symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition it appears that the provisions of 38 U.S.C.A. § 1154(b) are applicable to this case, based on the Veteran's receipt of The Army Commendation Medal and the description of why that medal was awarded.  These provisions state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involving evidence of the incurrence of a disease or injury in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the appellant is already service-connected for a variety of joint problems throughout his body and seeks service connection for others.  In this regard, service connection is already in effect for lumbar strain, patellofemoral syndrome of both knees, and for traumatic arthritis, status post right ankle sprain.  As these are musculoskeletal conditions, manifestations of pain are evaluated as part and parcel of these conditions.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The clinical records do indicate the presence of any distinct manifestations associated with aforementioned service-connected conditions which warrant consideration for service connection on a separate basis, nor does the Veteran so maintain.  38 C.F.R. 4.14 ("Pyramiding," or the evaluation of the same disability under various diagnoses is to be avoided); Fanning v. Brown, 4 Vet. App. 225 (1993); compare Esteban v. Brown, 6 Vet. App. 259 (1994) (Holding service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

In a statement provided in July 2007, the Veteran complained of constant joint pain in the area of the elbows, and hips, and in essence contends that joint pain in these areas forms the basis for his service connection claim for joint pain as a manifestation of undiagnosed illness.  Even assuming for the limited purpose of the adjudication of this claim that the provisions of 1154(b) are applicable in this case, there is no basis for the grant of service connection for joint pain of the elbows and hips.

The Board acknowledges that the Veteran did provide a generalized account of having swollen, stiff or painful joints during his deployment, but indicated that these symptoms were not present on examination of November 2005.  It was not clear at that time which joints were affected.  The Board notes that STRs for both of the Veteran's periods of service are negative for any specific complaints of joint pain in the areas of the hips or elbows.  To the extent that the Veteran has provided lay statements to the effect that he experienced joint pain in service, which may include elbow and hip pain, he is competent to do so and his statements to this extent are considered to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); 38 U.S.C.A. § 1154(b).  

Upon VA examination of August 2008, lateral epicodylitis of the right elbow was diagnosed.  The identification of a diagnosis for this condition, per se renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98.  

Having identified evidence of current right elbow disability, the Board has also considered whether service connection on a direct basis is warranted.  The STRs document that in November 2005, the Veteran was treated for a small scrape of the right arm resulting from an IED explosion, assessed as abrasions and bruising of the right arm; there was no specific mention of right elbow involvement.  The STRs reflect that no follow-up was required and that no subsequent complaints of right elbow symptoms were noted.  Post-service clinical records also fail to document complaints of right elbow symptomatology until VA examination of 2008.  Significantly, when the Veteran had an opportunity to identify right elbow pain upon VA examination of April 2006, he failed to do so.  Such evidence is contrary to the Veteran's lay accounts of suffering from chronic right elbow pain in and since service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

Significantly, the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  No such evidence has been presented in this case.  

In this case, there has been no medical/clinical evidence presented linking the Veteran's claimed right elbow condition to service.  In 2008, a VA examiner commented that no definite residuals of a right arm shrapnel wound were shown and opined that because of this, it was less likely than not that the lateral epicodylitis was related to the shrapnel wound.  The VA examiner reviewed the claims file, obtained a history from the Veteran, conducted a thorough examination and rendered an opinion with supporting rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Board further observes that the file is negative for any competent medical evidence or opinion even suggesting an etiological link between service and the claimed right elbow condition.  

Aside from the Veteran's own unsubstantiated contentions regarding a link between a claimed right elbow disorder and service, there is no evidence of record supporting entitlement to service connection.  The Veteran's assertions alone are not competent to provide the required nexus evidence in this case.  Although he is generally considered competent to report symptoms such as pain, it is beyond his competency to attribute a currently diagnosed right elbow condition to service, particularly in light of the fact that the file contains a competent medical opinion which failed to find such a link.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, service connection is not warranted for claimed joint pain affecting the right elbow.

With respect to the left elbow and hips, essentially no clinical impairment has been shown and no diagnosis of any left elbow or hip condition was made in or post-service.  Accordingly, consideration under the provisions of 38 C.F.R. § 3.317 for joint pain of the left elbow and hips is warranted.  In order to establish service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  See also Gutierrez v. Principi, 19 Vet. App. 1, 7 (2005).

Initially, the evidence does not establish that the Veteran actually exhibits objective indications of a chronic disability manifested by joint pain of the left elbow and hips.  In this regard, STRs for both of the Veteran's periods of service as well as post-service clinical records are entirely negative for any complaints of joint pain specifically involving the left elbow or hips.  Significantly, upon VA examinations of 2006 and 2008, the Veteran reported having no joint pain of the hips, and in 2008 reported having left elbow pain only from time to time, particularly with increased use of the arm, which would in and of itself be a logical explanation for the pain.  

In determining whether the claimed joint pain is 10 percent or more disabling, the Board will apply the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical location, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20.

Under Diagnostic Code 5025, fibromyalgia, or fibrositis or primary fibromyalgia syndrome, is assigned a 10 percent rating when it is with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control.  The note to this diagnostic code provides that 'widespread pain' means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Initially, the Board notes that the Veteran is generally considered competent to report complaints of joint pain since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, in this case such complaints are weighed against the lack of any post-service medical records even documenting complains of left elbow and hip joint pain, as well as the April 2006 and August 2008 VA examination findings which were entirely negative for any evidence of clinical findings, functional impairment or manifestations of pain in the areas of the left elbow or hips.  Accordingly, the Board finds that joint pain of the left elbow and hips has not been manifest to a compensable degree in or since service.  See 38 C.F.R. § 4.71a, DC 5025.  Therefore, service connection for joint pain of the left elbow and hips is not warranted based on a Gulf War Illness presumption.  See 38 C.F.R. § 3.317.  

Moreover, in the absence in of any indication of post-service disability in the areas of the left elbow and hips, there is no basis for entitlement to service connection under any other theory of entitlement.  In this regard, evidence must show that the Veteran currently has the disability for which benefits are being claimed; as explained herein no such evidence is shown here in conjunction with the claimed left elbow and hip disorders.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for joint pain.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for joint pain, claimed as due to an undiagnosed illness, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


